EXHIBIT 10.2

 Agreement to Serve

On

Board of Directors




This  Agreement (the "Agreement") is made as of October 2, 2007 by and between
Robert McMichael ("Individual”) and Franchise Capital Corporation, Inc., a
Nevada company (the "Company") in the following factual context:




WHEREAS

The Company is desirous of the services of Individual by entering into this
Agreement and Individual agrees to perform services on behalf of the Company in
accordance with the terms and conditions set forth herein.




NOW, THEREFORE, the parties agree as follows:




1.      Services.  During the term of this Agreement, Individual agrees to sit
on the Company’s Board of Directors and to provide such services, as such, in
accordance with the terms and conditions of this Agreement.  Such services shall
include attending the annual shareholder’s meeting, being available for
telephonic meetings as necessary, chairing the Audit Committee, sitting on the
Investment Committee, and other services that are customary and within the scope
as a Director of a public company.




2.

Term.  The term of this Agreement shall begin on October 4, 2007 and shall
continue for a period of twelve (12) months or longer, if agreed in writing by
both parties.




3.

Hold Harmless and Indemnity.  During the term of this Agreement and while
Individual is acting on behalf of the Company as a Director, Company agrees to
hold Individual harmless and to indemnify Individual and to provide legal
defense for Individual as to any lawsuit or other action brought against
Individual while acting on behalf of Company as a Director.




4.       Consideration and Payment.  During the term of this Agreement the
Company shall pay Individual the sum of $1,000 per month payable in arrears on
the first of each following month, plus any pre-approved expenses incurred on
behalf of the Company including but not limited to travel expenses to attend
Board meetings.  The Company shall also cause to be issued to Individual a total
of 1,000,000 shares of the Company’s common stock, to be issued as a one-time,
lump sum payment.




5.

Non-Disclosure.  Individual shall not, during the term of this Agreement and for
a period of 2 years thereafter, disclose any confidential or proprietary
information of the Company to any person, firm, corporation, partnership,
association, or other entity (other than to persons in the Company qualified to
receive such information) for any reason or purpose whatsoever nor shall
Consultant make use of any such confidential or proprietary information for
Individual's purposes or for the benefit of any other person, firm, corporation
or other entity except the Company.  For purposes of this Agreement, the term
"confidential information" shall mean any and all information which is known to
Individual which relates to the business operations of the Company, including,
without limitation, trade secrets, books and records, pricing policies and
information which is not known to others, or readily available to others from
sources other than the Company and is not in the public domain.   





1

--------------------------------------------------------------------------------










6.

Return of Records.  Upon the expiration of this Agreement, Individual shall
deliver to the Company all records, reports, notes, memoranda and equipment of
any nature and all copies thereof relating to the business of the Company that
may be in the possession or under the control of Individual.




7.

Notices.  All notices, requests and other communications which are required or
may be given hereunder shall be in writing and shall be delivered personally, or
by facsimile, telegram or air courier or sent by registered or certified mail,
return receipt requested, postage prepaid and shall be deemed given upon receipt
by the party to whom sent, if sent to an address set forth below:




If to Individual:







Robert McMichael

13975 Corner Hills Cove

Draper, UT 84020




Franchise Capital Corporation, Inc.

10288 S. Jordan Gateway #F

South Jordan, UT 84095




8.

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
but one and the same instrument.




9.

Governing Law.  This Agreement shall be governed by, interpreted under,
construed and enforced in accordance with the laws of the State of California
applicable to agreements made and to be performed wholly within the State of
California.




10.

Entire Agreement.  The terms of this Agreement are intended by the parties as a
final expression of the agreement with respect to such terms as are included in
this Agreement and may not be contradicted by evidence of any prior or
contemporaneous agreement.




11.

Third Party Rights.  The parties do not intend to confer any benefit hereunder
on any person, firm or corporation other than the parties hereto.




12.

Title and Headings.  Title and headings of any sections of this Agreement are
for convenience of reference only and shall not affect the construction of any
provision of this Agreement.





2

--------------------------------------------------------------------------------







13.

Pronouns.  All pronouns and any variations thereof shall be deemed to refer to
the masculine, feminine or neuter, singular or plural.




14.

Further Assurances.  The parties agree to do such further acts and things and to
execute and deliver such additional agreements and instruments as the other may
reasonably be required to consummate, evidence or confirm.




15.

Assignment.  This Agreement constitutes an agreement for personal services and
the rights, duties, and obligations hereunder may not be assigned or delegated
by Individual, and any attempted assignment or delegation by Individual is void.




16.

Severability.  Should any part of this Agreement for any reason be declared
invalid, such decision shall not affect the validity of any remaining
provisions, which remaining provisions shall remain in force and effect as if
this Agreement had been executed with the invalid portion thereof eliminated,
and it is hereby declared that it is the intention of the parties that they
would have executed the remaining portion of this Agreement without including
any such part, parts, or portions which may, for any reason, be hereafter
declared invalid.  If any provision of this Agreement is held invalid or
unenforceable with respect to particular circumstances, such provisions shall
nevertheless remain in full force and effect in all other circumstances.




17.

Attorneys' Fees.  In any action in connection with the preservation of the
rights of any party hereto or the enforcement of or the breach or threatened
breach of any term or covenant of this Agreement brought by any party, the
prevailing party hereunder shall be entitled to recover from the other party all
reasonable attorneys' fees and expenses incurred in connection with such action.




18.

Authority and Execution.  Each person executing this Agreement on behalf of a
party hereto represents and warrants that he is duly and validly authorized to
do so on behalf of such party, with full right and authority to exercise this
Agreement and to bind such party with respect to all of the obligations
hereunder.







IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
set forth above.




INDIVIDUAL:

FRANCHISE CAPITAL CORP, INC.

By: /s/ Robert McMichael

            Robert McMichael                                               

By: /s/ Robert McCoy

     Robert McCoy, Chairman








3

--------------------------------------------------------------------------------





